Case 2:93-cv-00902-RBS Document 600 Filed 03/27/20 Page 1 of 3 PageID# 5544



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

R.M.S. TITANIC, INC.,
successor-in-interest to
Titanic Ventures, limited partnership,
               Plaintiff,

v.                                                           Civil Action No. 2:93cv902

THE WRECKED AND ABANDONED VESSEL, et al
         Defendant.

                           R.M.S. TITANIC, INC.’S MOTION TO
                                   AMEND OR MODIFY
                           THE COURT’S JULY 28, 2000 ORDER

       Plaintiff, R.M.S. Titanic, Inc. (“RMST” or the “Company”), by and through its undersigned

counsel, hereby moves this Court for an Order, pursuant to Federal Rule of Civil Procedure 54(b),

amending or modifying the Court’s July 28, 2000 Order forbidding RMST, its employees, agents,

or subcontractors “to in any way cut into the wreck or detach any part of the wreck” (Dkt No. 164),

to permit limited cutting into sections of the ceiling over the Marconi Suite and detachment of

artifacts, to allow the recovery of the R.M.S. Titanic’s Marconi wireless apparatus and associated

artifacts. In support of this Motion, RMST submits the accompanying Memorandum of Law and

Exhibits, which are incorporated herein by reference.

       WHEREFORE, RMST respectfully requests that its Motion be granted and the Court enter

an Order permitting the Company to take appropriate steps to recover, conserve and publicly

display the R.M.S. Titanic’s Marconi wireless apparatus and associated artifacts.

       The hearing on this matter is currently scheduled for May 7, 2020. The Company is

prepared to argue the matter on that date. If the Court later determines that all live hearings have

to be postponed beyond May 7, because of the pandemic, RMST would either submit this motion
Case 2:93-cv-00902-RBS Document 600 Filed 03/27/20 Page 2 of 3 PageID# 5545



on the pleadings and waive the hearing, or participate in a hearing by telephone or means of video

conference, if it pleases the Court.

                                             Respectfully submitted,

                                             RMS TITANIC, INC.

                                             By Counsel:

                                             /s/ Brian Wainger
                                             Brian A. Wainger, VSB #38476
                                             Attorney for Plaintiff RMS Titanic, Inc.
                                             KALEO LEGAL
                                             4456 Corporation Lane, Suite 135
                                             Virginia Beach, VA 23462
                                             Tel: (757) 965-6804
                                             Fax: (757) 304-6175
                                             E-Mail: bwainger@kaleolegal.com

                                             /s/ David G. Barger
                                             David G. Barger, VSB #21652
                                             GREENBERG TRAURIG, LLP
                                             1750 Tysons Boulevard, Suite 1000
                                             McLean, Virginia 22102
                                             Tel: (703) 749-1300
                                             Fax: (703) 749-1301
                                             Email: Bargerd@gtlaw.com

                                             /s/ David G. Concannon
                                             David Concannon, Pro Hac Vice (Doc. 583)
                                             Concannon & Charles
                                             100 Sun Valley Road, No. 329
                                             Sun Valley, Idaho 83353
                                             Tel: (610) 293-8084
                                             Fax: (877) 736-2434
                                             Email: david@davidconcannon.com

                                             Counsel for R.M.S. Titanic, Inc.




                                                2
Case 2:93-cv-00902-RBS Document 600 Filed 03/27/20 Page 3 of 3 PageID# 5546



                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2020, a copy of the foregoing has been electronically

filed with the Clerk of the Court using the CM/ECF system, which will send electronic

notification of such filing to all counsel of record.


                                               /s/ David G. Barger
                                               David G. Barger, VSB #21652 GREENBERG
                                               TRAURIG, LLP
                                               1750 Tysons Boulevard, Suite 1000
                                               McLean, Virginia 22102
                                               Tel: (703) 749-1300
                                               Fax: (703) 749-1301
                                               Email: Bargerd@gtlaw.com

                                               Counsel for R.M.S. Titanic, Inc.


                                                        /s/ Brian Wainger

                                               Brian A. Wainger, VSB #38476
                                               Attorney for Plaintiff RMS Titanic, Inc.
                                               KALEO LEGAL
                                               4456 Corporation Lane, Suite 135
                                               Virginia Beach, VA 23462
                                               Tel: (757) 965-6804
                                               Fax: (757) 304-6175
                                               E-Mail: bwainger@kaleolegal.com

                                               Counsel for R.M.S. Titanic, Inc.




                                                   3
